 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00038-001
12                                Plaintiff,             STIPULATION AND [PROPOSED] ORDER TO
                                                         CONTINUE STATUS CONFERENCE
13                         v.
                                                         DATE: May 5, 2021, at 2:30 PM
14   JAIME ALBERTO PAEZ-AYON,                            TIME: 2:00 P.M.
                                                         COURT: Hon. Jennifer L. Thurston
15                               Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this supervised release petition was set for a status conference on May

21 5, 2021, at 2:30 PM.

22          2.     By this stipulation, initiated by the defense, the parties stipulate that the status conference

23 may be continued to May 19, 2021, at 2:30 PM, to allow time for defense review of the discovery,

24 investigation, and settlement discussions. Because this case involves a pending supervised release

25 petition, no exclusion of time is necessary.

26          IT IS SO STIPULATED.

27 ///

28 ///

                                                          1
 1 Dated: May 4, 2021       PHILLIP A. TALBERT
                            Acting United States Attorney
 2

 3                          /s/ ANTONIO J. PATACA
                            ANTONIO J. PATACA
 4                          Assistant United States Attorney
 5

 6 Dated: May 4, 2021       /s/ DANIEL PRADO
                            DANIEL PRADO
 7
                            Counsel for Defendant
 8                          JAIME ALBERTO PAEZ-AYON

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                        2
 1                                [PROPOSED] FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court orders the status

 3 conference be continued until May 19, 2021, at 2:30 PM.

 4
     IT IS SO ORDERED.
 5

 6     Dated:    May 4, 2021                                _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
